Citation Nr: 0311795	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana, which denied the 
benefit sought on appeal.


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  

Moreover, the CAVC in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), interpreted VA 's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary." 38 
U.S.C.A. § 5100.  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a).  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.

In February 2003, the Board informed the veteran of the 
provisions of the VCAA, 38 U.S.C. §§ 5103, 5103A, 5107 (West 
2002).  However, The United States Court of Appeals for the 
Federal Circuit has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representation.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
 
2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




